Citation Nr: 0634595	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1966 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In August 2006, in support of his claim, the veteran 
testified at a videoconference hearing conducted by the 
undersigned Veterans Law Judge (VLJ) of the Board.

The Board is REMANDING this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  



First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2006).

In support of his claim, the veteran has submitted private 
medical records - including, of particular note, a January 
1998 audiogram showing evidence of current hearing loss in 
his left ear.  See, too, 38 C.F.R. § 3.385 (2006) 
(discussing what constitutes sufficient hearing loss to be 
considered an actual "disability" by VA standards).

The veteran's service medical records (SMRs), on the other 
hand, are unremarkable for evidence of disease or injury 
involving his ears during service, and the 
post-service medical evidence does not show a hearing loss 
disability within one year of service (specifically, an 
organic disease of the nervous system such as sensorineural 
hearing loss).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In correspondence received in February 2004, the veteran 
alleged he sustained acoustic trauma during service from a 
simulated explosive device while engaged in field maneuvers 
with the 171st Infantry Brigade at Fort Wainwright, Alaska.  
He said this incident happened in 1968, but his more recent 
hearing testimony suggested it may also have occurred in 1966 
or 1967.  This evidence also includes his reports of 
treatment at a dispensary, and under the care of a medic 
named Lieutenant [redacted].  In addition, the service medical 
records show the U. S. Army maintained health records for the 
veteran from July 1967 to January 1969 at a dental clinic in 
Fort Wainwright, Alaska.



In light of the veteran's contention regarding a trip to a 
dispensary for medical care, it is possible that additional 
development may produce evidence in support of his claim.  
Furthermore, as VA has a duty to request all available and 
relevant records from Federal agencies, including service 
medical and personnel records, another search must be made 
for any additional records that might be available for 
consideration in this appeal.  38 C.F.R. § 3.159(c)(2), 
(c)(3) (2006).  However, in order for a meaningful 
verification of the veteran's claimed acoustic trauma, 
more specificity is required so that his contentions can be 
verified.  So, on remand, he must clarify when the claimed 
acoustic trauma occurred.  See, e.g., Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The duty to assist is not a 
"one-way street."  If a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  If warranted by this additional development, the 
veteran should also be accorded a VA examination to obtain an 
opinion concerning whether his left ear hearing loss meets 
the threshold minimum requirements of § 3.385 to be 
considered a disability by VA standards and, if so, whether 
the hearing loss is related to his military service - and, 
in particular, the alleged incident of acoustic trauma.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

If an examination is deemed necessary as a result of the 
remand development to make this important determination, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran to determine 
(approximately) when the acoustic trauma, 
described in his February 2004 letter and 
again at his August 2006 hearing, 
occurred.  If possible, he should provide 
a two-month time frame to enable a 
meaningful search for corroborating 
records, as described below.

2.  If, and only if, the veteran provides 
a response to this inquiry, then the RO 
should attempt to obtain clinical records 
from the National Personnel Records Center 
(NPRC) for the time period specified.  As 
described by the veteran, the NPRC should 
be informed that these records would 
relate to the United States Army 6th 
Battalion, 9th Infantry of the 171st 
Infantry Brigade.  This unit was 
reportedly stationed at Fort Wainwright, 
Alaska.

3.  If, and only if, evidence of disease 
or injury affecting the veteran's hearing 
is found pursuant to the requested 
development, then he should be afforded a 
VA audiology examination to ascertain the 
nature and etiology of his current hearing 
loss.  All pertinent tests and studies 
should be performed.  The examiner is then 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
the veteran's current left ear hearing 
loss is causally or etiologically related 
to his service in the military, including 
any noise exposure he may have experienced 
while on active duty, but also taking into 
consideration his medical, occupational, 
and recreational history prior to and 
since his active service.

The claims file must be made available to 
the examiner for review in connection with 
the examination, including a copy of this 
remand, and the examiner must discuss the 
rationale of the opinion.  If, per chance, 
an opinion cannot be provided without 
resorting to speculation, please expressly 
indicate this in the report of the 
evaluation.

4.  Then re-adjudicate the claim for 
service connection for left ear hearing 
loss in light of the additional evidence 
obtained.  If the claim is not granted to 
the veteran's satisfaction, send him a 
Supplemental Statement of the Case (SSOC) 
and give him an opportunity to respond to 
it before returning the claim to the Board 
for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

